          Case 4:20-cr-00059-LPR Document 8 Filed 02/27/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT u.s. DISTRICT COURT FILED
                            EASTERN DISTRICT OF ARKANSAS EASTERN DISTRICT ARKANSAS
                                  CENTRAL DIVISION

UNITED STATES OF AMERICA                                              JAMES                 CK,CLERK
                                                                     By·--~~...,.....--=-----=-=--
v.                                                                 Case No.4:20cr00059-1-f.\i'RLERK

THOMAS ANTHONY HILL

                                 ORDER OF DETENTION
                                         AND
                               ORDER TO LODGE DETAINER

       Defendant appeared with counsel on this date for plea and arraignment.            The Court

notified Defendant of the right to a hearing to consider the issue of pretrial release or detention.

Defendant waived the right to an immediate detention hearing but reserved the right to a hearing

should Defendant's circumstances change. It shall be Defendant's counsel's burden to notify the

Court when the matter is ready for a hearing.

       When released from other custody, Defendant will be remanded to the custody of the

United States Marshal Service. While in custody, Defendant must be afforded a reasonable

opportunity to consult privately with defense counsel. 1 Further, on order of the United States

Court or on request of an attorney for the Government, the person in charge of the corrections

facility must deliver the Defendant to the United States Marshal for a court appearance.

       Additionally, federal criminal charges pending in the United States District Court for the

Eastern District of Arkansas require the appearance of the Defendant for bond/detention following

posting bond or otherwise arranging terms of release from the custody of the state, county, or local

custodial authority (the "custodial authority").


1 The intent of this provision is to ensure defense counsel experiences no unnecessary obstruction

communicating with the Defendant in person, by telephone, or (if possible) by video-
teleconference.
          Case 4:20-cr-00059-LPR Document 8 Filed 02/27/20 Page 2 of 2



       IT IS THEREFORE ORDERED that the United States Marshal file a Detainer with the

appropriate custodial authority which, along with this Order, shall constitute a hold on the above-

named Defendant.

       IT IS FURTHER ORDERED that, upon notification by the custodial authority that the

above-named Defendant has made arrangements for his release from other custody, the United

States Marshal shall assume custody of and transport the above-named Defendant to the United

States District Court for the Eastern District of Arkansas.

       IT IS SO ORDERED this 27th day of Febnuuy 2020.

                                                              \j~
                                                       0 PE
                                                         ATES MAGISTRATE JUDGE




                                                 2
